DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification 
 The disclosure is objected to because of the following informalities:
In paragraph 5: “analogue-to-digital” appears instead of “analog-to-digital”
Appropriate correction is required.

 Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, “signalling” is a clear typo of “signaling”
Appropriate correction is required.

 Claim Interpretation 
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
 “means of a scaling scheme” in claim 2
“means of a subtraction” in claim 5
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 4 recites the limitation "the adaptation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gotzig DE 102017108348 B3.

Regarding claim 1, Gotzig teaches a method for providing a digital sensor signal (abstract) from an ultrasonic sensor (abstract, 3a-3f in Fig.) for signal transmission to a signal receiver (abstract), in which a digital output signal from the ultrasonic sensor is processed to form the digital sensor signal for signal transmission (abstract), the method comprising: 
determining a signal change of successive values of the output signal (transmits delta values, [0026]);
scaling the signal change by a variable scaling factor (converter parameter settings can variably adjust sampling rate, bit rate, and signal length, [0025-27, 35, 37]) which is specified by a scaling scheme known to the ultrasonic sensor and the signal receiver (predetermined converter parameter settings known by converters and adjusted by control unit, [0025-27, 29, 35, 37]); and 
 outputting the scaled signal change as the digital sensor signal (transmitting digital data signal to from the converter device to the control device, [0026]).

Regarding claim 2, Gotzig teaches the method according to Claim 1, wherein the signal transmission to the signal receiver has a predefined bandwidth and the size of the scaling factor is adapted to this predefined bandwidth by means of the scaling scheme (converter parameter can variably set bit rate and length of data signal, [0025-27, 37]).

Regarding claim 3, Gotzig teaches the method according to Claim 2, wherein the size of the scaling factor for two successive values in a continuous sequence of values of the output signal is adapted to the predefined bandwidth according to the scaling scheme if the scaled signal change of the last two previously considered values in the continuous sequence uses a portion of the bandwidth that is in at least a predefined range (converter parameter settings can be modified repeatedly as a function of comparing a result of the evaluation with a reference result; [0025-27, 37]).

Regarding claim 5, Gotzig teaches the method according to claim 1, wherein the signal change of the output signal is determined by means of a subtraction (delta values, [0026]).

Regarding claim 8, Gotzig teaches an apparatus (Fig.; [0034]) for providing a digital sensor signal (digital data signal; abstract) from an ultrasonic sensor (3a-3f in Fig., abstract) for signal transmission to a signal receiver (control device; abstract), the apparatus being configured to process a digital output signal from the ultrasonic sensor to form the digital sensor signal for signal transmission ([0025-27, 35, 37]), wherein 
the apparatus is configured to determine a signal change of successive values of the output signal (transmits delta values, [0026]), 
to scale the signal change by a variable scaling factor (converter parameter settings can variably adjust sampling rate or bit rate, [0025-27, 35, 37]) which is specified by a scaling scheme known to the ultrasonic sensor and the signal receiver (predetermined converter parameter settings known by converters and adjusted by control unit, [0025-27, 29, 35, 37]), and 
to output the scaled signal change as the digital sensor signal (transmitting digital data signal to from the converter device to the control device, [0026]).

Regarding claim 9, Gotzig teaches an ultrasonic sensor device with an ultrasonic sensor and an apparatus according to Claim 8 connected downstream of the ultrasonic sensor in terms of signaling (analog-to-digital converters 4a-4f and control unit 5 are downstream of ultrasonic sensors 3a-3f; Fig.; [0035]).

Regarding claim 10, Gotzig teaches an ultrasonic sensor system for a motor vehicle (Fig.; [0031, 34]), comprising: 
at least one ultrasonic sensor (3a-3f in Fig.); 
a signal receiver as part of a control unit (digital data signal transmitted from converter device 4a-4f to the control device 5 in Fig.; [0026]); and 
at least one apparatus according to Claim 8 (Fig.; [0025-27, 34-37]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Atriss US 20050219097 A1.

Regarding claim 4, Gotzig teaches the method according to claim 1, 
Gotzig doesn’t teach but Atriss teaches wherein the size of the scaling factor is increased or decreased by at least a factor of two during the adaptation (Scaling up or down by a factor of two or more [0074-84]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use the scaling factor of Atriss to increase or decrease the magnitude of the transmitted signal by at least two. This would help transmit the signal when the bandwidth is low.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Moore US 20180037268 A1.

Regarding claim 6, Gotzig teaches the method according to claim 1, wherein the signal transmission is a data transmission via a BUS system ([0026]), 
Gotzig does not explicitly teach but Moore teaches a LIN bus system ([0029]).
Additionally, the use of LIN bus systems in vehicles is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gotzig to us a LIN bus system similar to Moore. This would allow the sensors to communicate with the control unit.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Moore US 20180037268 A1 and further in view of DSI3 Consortium (2011).

Regarding claim 7, Gotzig teaches the method according to Claim 6, 
Gotzig does not explicitly teach wherein the data transmission is a data transmission according to the DSI3 bus protocol (Section 1.1. DSI3 General Overview).
Additionally, the use of the DSI3 bus protocol is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gotzig to us a DSI3 bus protocol. This improve bandwidth, electromagnetic compatibility, and data integrity over earlier bus protocols (DSI3 Consortium: Section 1.2. DSI3 Protocol Main Features).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645